Citation Nr: 0811808	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant had approximately six months of active duty in 
the Coast Guard from April to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran testified before the 
undersigned at a Travel Board hearing in August 2007.  A 
transcript of this hearing is associated with the claims 
folder.

During the August 2007 hearing, the veteran's representative 
raised the issue of entitlement to service connection for a 
bipolar neuropsychiatric depresive disorder.  This matter is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  PTSD based on a verified in-service stressorhas not been 
diagnosed and it is not shown that the veteran has PTSD of 
service origin.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he suffers 
from PTSD as a result of his service in the United States 
Coast Guard from April to October 1980.  Specifically, the 
veteran claims that he was sexually molested in service while 
a patient at Roseburg Hospital when a fellow psychiatric 
patient crawled into bed with him and touched his genital 
area.  He also claims that he was traumatized when he 
witnessed a fellow psychiatric patient's attempt to injure 
himself while a patient at Madigan Army Hospital.  The 
veteran attributes his current psychiatric disorder to this 
alleged in-service trauma.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in May and August 2001, prior 
to the initial adjudication of his claim in July 2003, and 
letters sent to the veteran in September 2004 and March 2006, 
after the initial adjudication of the claim.  Specifically, 
the May 2001 letter requested a detailed description of the 
veteran's stressor, and informed him that evidence other than 
service records may corroborate claims for PTSD based on an 
in-service personal assault.  The August 2001 letter informed 
the veteran of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  The September 2004 letter 
requested additional information from the veteran regarding a 
description of his stressor and the availability of any 
records that may corroborate his claim for PTSD.  Finally, 
the March 2006 letter informed the veteran how VA determines 
disability ratings and effective dates for service-connected 
disabilities.          

The Board notes that in adjudicating claims for service 
connection for PTSD based on sexual assault, there is an 
enhanced duty to assist.  See VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III; see also 38 C.F.R. § 
3.304(f)(3) (2003); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).

Given the veteran's alleged stressor of an in-service sexual 
molestation,  the provisions of 38 C.F.R. § 3.304(f)(3), 
regarding claims based on personal assault and the method of 
developing such cases are applicable.  Under 38 C.F.R. § 
3.304(f)(3), in addition to service records, alternative 
evidence must be sought. Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny such a PTSD claim without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to provide such evidence.  38 
C.F.R. § 3.304(f)(3) (as amended by 64 Fed. Reg. 32,807-
32,808 (1999)) (effective March 7, 1997) (implementing the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

With regard to this additional requirement, the Board notes 
that, as above, the May 2001 letter requested a detailed 
description of the veteran's stressor, and informed him that 
evidence other than service records may corroborate claims 
for PTSD based on an in-service personal assault pursuant to 
38 C.F.R. § 3.304(f)(3).  The veteran failed to provide any 
of the types of evidence listed in 38 C.F.R. § 3.304(f)(3).

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The May 2001, August 
2001, and September 2004 letters informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  More specifically, the August 2001 letter asked the 
veteran to provide information about any private medical 
records to VA so that VA could obtain these records.  
Moreover, at the August 2007 hearing, neither the veteran nor 
his representative indicated that he had any additional 
evidence.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case,  the veteran was 
provided with VCAA letter in May and August 2001 prior to 
adjudication of his claim in July 2003, and subsequent 
letters sent in September 2004 and March 2006.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
September 2004 and March 2006 letters were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  The Board notes that 
such notice was provided to the veteran in the March 2006 
letter referenced above.    
        
Therefore, the Board finds that the duty to notify the 
veteran as to the evidence needed to substantiate his claim 
was satisfied, and the Board must now examine whether the 
duty to assist was satisfied.  For claims for service 
connection, the duty to assist includes obtaining relevant 
records and obtaining an examination if necessary.  38 C.F.R. 
§ 3.159(c).  In the present case, the veteran was afforded a 
VA psychiatric examination in May 2003 and the claims folder 
contains all available service medical records, private 
medical records, and VA treatment reports.  

The RO attempted to obtain the veteran's service medical 
records from Madigan Army Hospital in March 2003, but 
received a negative response to an inquiry for such records 
in April 2003.  The RO also attempted to obtain private 
medical records from Dr. H.F.D. and Woodview Calabasas 
Hospital but received no response to initial inquiries for 
these records.  The RO made a second attempt to obtain 
private medical records from Dr. H.F.D. in April 2005 but 
this request was returned as undeliverable.  The RO contacted 
the veteran by letter dated in July 2005 to explain this 
situation and offer him the opportunity to submit any records 
he may have from either Dr. H.F.D. or Woodview Calabasas 
Hospital but by correspondence also dated in July 2005 the 
veteran explained that he did not have these records and 
requested that the RO proceed with the claim with the records 
they already had.  Finally, the RO has sent several requests 
for records from VA medical centers in Roseburg, Loma Linda, 
Seattle, and Salt Lake City.  The claims folder contains 
approximately two volumes of VA medical records dated from 
1980 to 1998, including a September 1980 discharge summary 
from Roseburg.  Therefore, it appears that all available VA 
medical records have been associated with the claims file.

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007), and the Board will proceed with an 
analysis of this appeal.



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans). 

In this case, the Board finds that the preponderance of the 
evidence is against a claim for service connection for PTSD.  
First, there is no current medical diagnosis of PTSD nor has 
the veteran ever been diagnosed with PTSD over the course of 
several psychiatric evaluations from 1992 to the present.  
Second, the veteran's alleged stressors have not been 
confirmed.          

The veteran has been treated by VA for various psychological 
disorders since service.  Service medical records show that 
the veteran was hospitalized at the Bay Area Hospital for 
approximately two weeks in August 1980 and was ultimately 
diagnosed with "mixed neurosis of anxiety depression with 
psychosomatic manifestions."  The veteran was then 
transferred to the VA medical center in Roseburg where he was 
hospitalized for approximately one week.  His discharge 
diagnosis was transient situational disturbance.  In 
September 1980 he was evaluated for mental status for 
consideration of unsuitability for military service.  
Consequently, the veteran was recommended to be discharged, 
based on his massive fear to continue serving in the 
military.  The final discharge diagnosis was "adjustment 
disorder with mixed emotions, acute, moderate."  

In December 1992, approximately twelve years after service, 
the veteran was hospitalized at a VA hospital for various 
psychiatric disorders including alcohol dependency, 
agoraphobia with panic attacks, and passive/aggressive 
personality disorder.  He was hospitalized again in February 
1993 for alcohol dependency, passive/aggressive personality 
disorder, and resolved situational depression.  In August 
1993 the veteran was again hospitalized, this time for 
episodic alcohol dependence and depression.  In January 1994 
the veteran was hospitalized for polysubstance abuse and 
alcohol dependence and mixed bipolar disorder.  In May 1994 
he was hospitalized for alcohol detoxification, alcohol 
dependence, bipolar disorder, and depression.  In April 1995 
he was hospitalized for acute adjustment reaction.  Finally, 
in March 1997 the veteran was hospitalized for alcohol 
dependence, bipolar disorder, and borderline personality 
traits.  

In March 1995 the veteran submitted a claim for service 
connection for anxiety/depression.  He was afforded a VA 
psychological examination in October 1995.  The impression 
was an Axis I diagnosis of dysthymic disorder and alcohol 
abuse, in sustained full remission.  The Axis II diagnosis 
was personality disorder, not otherwise specified with self-
defeating and borderline features.  By rating decision dated 
in February 1996, the RO denied service connection for a 
dysthymic disorder finding that because it exhibited itself 
so soon after entering service the psychiatric disorder must 
have pre-existed service.  The rating decision also denied 
service connection for a personality disorder because such 
psychiatric disorders may not be service-connected.      

The veteran submitted a second claim for service connection 
in February 2001, this one specifically for PTSD.  In 
connection with this claim, the RO obtained private treatment 
reports from Westlake Hospital showing diagnoses of mood and 
bipolar disorders.  The veteran was then afforded a second VA 
psychiatric examination in May 2003.  During this examination 
the veteran stated that he was sexually molested in service 
while a patient at Roseburg Hospital when a fellow 
psychiatric patient crawled into bed with him and touched his 
genital area.  He also stated that he was traumatized while a 
patient at Madigan Army Hospital when he witnessed a fellow 
psychiatric patient's attempt to injure himself.  The 
examiner reviewed the veteran's claims file and found no 
documentation of either of these incidents.  The examiner 
also noted that during the veteran's October 1995 VA 
psychiatric examination the veteran reported being upset 
about being placed in a psychiatric unit but did not mention 
the above two incidents.  Consequently, the examiner found 
that the criteria for a diagnosis of PTSD were not met.  
However, the examiner noted that a claim for PTSD could be 
explored if the veteran provided supporting documentation for 
his claimed stressors.  The ultimate impression was Axis I 
diagnoses of chronic and continuous alcohol dependence, 
substance-induced mood disorder (depression and anxiety), and 
bipolar disorder by history.    
  
As above, the May 2003 VA examiner found that the criteria 
for a diagnosis of PTSD were not met.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  While the veteran asserts that he 
has PTSD, his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of PTSD or its relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Even if the veteran had a credible diagnosis of PTSD, there 
is no confirmation that the veteran's alleged in-service 
stressors actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  The Board emphasizes 
that even if medical evidence appears to relate the diagnosis 
of PTSD to in-service stressors, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

As above, the veteran's service records reflect approximately 
six months of active duty in the Coast Guard from April to 
October 1980.  Service personnel records reflect no receipt 
of combat- related award or citation and no designation of 
participation in a combat campaign.         

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In this case, there is no such credible supporting evidence 
concerning the veteran's alleged stressors.  First, there is 
no corroborating evidence supporting the veteran's allegation 
of being sexually molested.  The veteran's service records 
and VA records contemporaneous with service are negative for 
reports of a sexual molestation at the Roseburg VA medical 
center.  Specifically, a September 1980 discharge summary 
from Roseburg is negative for such an allegation.  Neither do 
the veteran's service medical records show a sudden 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Rather, the veteran's service personnel 
records reflect continuous problems acclimating to military 
life starting at entrance in April 1980 and continuing 
through October 1980 at discharge.  Second, there is no 
corroborating evidence supporting the veteran's allegation of 
witnessing a fellow patient attempting to injure himself 
while at Madigan Army Hospital.  Moreover, the veteran failed 
to report the either of these alleged stressors during the 
October 1995 VA psychiatric examination and only later 
reported the incidents many years after service after being 
denied service connection for dysthymic disorder.  The 
failure to report these incidents at an earlier time reflects 
negatively on the credibility of the veteran's account, 
including his current hearing testimony that the events 
actually occurred.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Not only is 
a diagnosis of PTSD not of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


